OPINION
ROBERTSON, Senior Judge.
STATEMENT OF THE CASE
Defendant-Appellant Juan Obregon appeals the amount of the public defender’s fee imposed by the trial court.
We affirm.
ISSUE
Obregon raises one issue for our review, which we restate as: whether the trial court committed reversible error by imposing a public defender fee in excess of the amount specifically stated in Ind.Code 35-33-7-6.
FACTS
Obregon was represented by a public defender when he entered a guilty plea to the Class D felony of attempted residential entry. At sentencing the trial court, after questioning the public defender about the amount of time she spent on the case, imposed a public defender fee of $600.00. The trial court then released Obregon’s cash bail bond of $1,000.00 subject to court costs and the public defender’s fee.
DISCUSSION AND DECISION
Ind.Code 35 — 33—7—6(e)(1) provides, in applicable part, for a $100.00 fee for a felony when the trial court finds that a defendant is able to pay part of the representation by assigned counsel. Citing State ex rel Newman v. Wilson, 682 N.E.2d 1320, 1322 (Ind.Ct.App.1997), Obregon makes a statutory construction argument asserting that there is no ambiguity in the statute, and that it is subject to but one interpretation, that being the public defender fee can only be $100.00 under the facts of this case.
The State counters Obregon’s argument by citing Ind.Code 35-33-8-3.1(b)1, which states:
Within thirty (30) days after disposition of the charges against the defendant the Court that admitted the defendant to bail shall order the clerk to remit the difference, if any, between the amount of the *696deposit made under subsection (a)(2) (less the fees retained by the clerk) and the publicly paid costs of representation, if any, to the defendant.
Ind.Code 35-33-8-1.5 defines “publicly paid costs of representation” as that portion of all attorney fees incurred by the county which are directly attributable to the defendant’s defense.
We are of the opinion that the State’s argument should prevail. The provisions of Ind.Code 35-33-7-6(c) notwithstanding, Ind. Code 35-33-8-3.1 states without ambiguity that publicly paid costs of representation may be deducted from the defendant’s cash bond prior to remittance. The facts of this ease fit squarely within the latter statute and as a result, the trial court did not err.
Judgment affirmed.
RUCKER, J., concur.

. This statute has since been repealed and is now found at Ind.Code 35-33-8-3.2.